Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a first office action upon examination of application number 16/239724.  Claims 1-20 are pending and have been examined on the merits discussed below.
	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 14, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 is/are directed to a method, system, and computer readable medium.  Thus, all the claims are within the four 
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to certain methods of organizing human activity, a type of abstract idea.  
More specifically, the steps of receiving role data and proficiency data; creating a data structure; populating the structure with role data and proficiency data; determining a recommended digital badge to achieve and one or more recommended actions to perform to achieve the recommended digital badge based on the role data and the proficiency data; and providing the recommended badge to achieve and the one or more recommended actions to perform to achieve the badge is a process that, under its broadest reasonable interpretation, covers concepts relating to managing personal behavior or relationships or interactions between people (including teaching).  The steps are also a mental process that can be practically performed by a human using pen and paper.
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claim 1 includes an automated digital management system and a graphical user interface which only amount to the application or instructions to apply the abstract idea on a general purpose computer, and require nothing more than a generic computer system to carry out the abstract idea itself.   The claimed creating an instantiation of an automated digital badge management system data structure only amounts to using a computer as a tool to perform an abstract idea.  Independent claim 8 is a system with processor, memory device and compute readable storage device coupled to the processor which only amount to the application or instructions to apply the abstract idea on a general purpose computer, and require nothing more than a generic computer system to carry out the abstract idea itself.  Independent claim 15 is a computer program product which is considered mere instructions to implement the abstract idea on a computer.  Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered individually the system and software, claim elements only contribute generic recitations 
The dependent claims further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  Claims 2, 9 and 16 merely recite displaying recommended actions at the client device which does not integrate the abstract idea into a practical application since displaying on a computing device is merely using a computer as a tool.  Claims 3, 10 and 17 further limit the abstract idea.  Providing the data to the client device does not integrate the abstract idea into a practical application since it is merely using a computer as a tool to perform the abstract idea.  Claims 4, 5, 7, 11, 12, 14, 18 and 19 are directed to updating the data structure which amounts to gathering data and is merely using a computer as a tool to perform the abstract idea.  Claims 6, 13 and 20 further limits the abstract idea and does not recite additional elements that integrate the abstract idea into a practical application.  
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Mercury et al, US 2019/0089701.

As per claim 1, Mercury et al teaches a method for automating and providing digital badge recommendations based on role data and proficiency data, the method comprising: receiving, by an automated digital badge management system, role data in response to a selection at an automated digital badge management graphical user interface and proficiency data collected in part from an automated digital badge management client device ([0106] - a digital credential template is a data structure storing the digital credentials that may be issued to an individual along with the skills, 
creating, by the automated digital badge management system, an instantiation of an automated digital badge management system data structure ([0106 and 0210] – a digital credential template is a data structure storing the digital credentials that may be issued to an individual along with the skills, proficiencies or achievements the digital credential represents) ; 
populating, by the automated digital badge management system, the automated digital badge management system data structure with the role data and the proficiency data ([0106 and 0210] – a digital credential template is a data structure storing the digital credentials that may be issued to an individual along with the skills, proficiencies or achievements the digital credential represents) ;; 
determining, by the automated digital badge management system, a recommended digital badge to achieve and one or more recommended actions to perform to achieve the recommended digital badge based on the role data and the proficiency data in the automated digital badge management system data structure ([0212] – the “suggested badges” tab generates information for bad suggestions based on skill sets, employer and current job position); and 
providing, by the automated digital badge management system, the recommended digital badge to achieve and the one or more recommended actions to 
As per claim 2, Mercury et al teaches displaying the recommended digital badge to achieve and the one or more recommended actions to perform to achieve the recommended digital badge at the automated digital badge management client device ([0212] – provides suggested badges with a badge planner to achieve the badge).
As per claim 3, Mercury et al teaches receiving further proficiency data associated with the one or more recommended actions to perform to achieve the recommended digital badge; updating the one or more recommended actions to perform based on the further proficiency data; and providing the updated one or more recommended actions to perform to the automated digital badge management client device ([0212] – badge planner allows for planning for additional badges along with what to accomplish to achieve said badge).
As per claim 4, Mercury et al teaches updating the automated digital badge management system data structure to indicate that the recommended digital badge has been achieved ([0107] – update to the set of earned digital credentials).
As per claim 5, Mercury et al teaches wherein the automated digital badge management system data structure indicates digital badges achieved and further recommended digital badges to achieve based on the role data and the proficiency data in the automated digital badge management system data structure ([0106-0107] – update to the set of earned digital credentials and [0212] – suggested badges).
As per claim 6, Mercury et al teaches evaluating the role data and the proficiency data in the automated digital badge management system data structure to determine 
As per claim 7, Mercury et al teaches monitoring, by the automated digital badge management system, actions performed by a user related to one or more digital badges; and updating the proficiency data in the automated digital badge management system data structure based on the actions performed ([0107, 0142, 0157] – the system maintains updated badge credentials based on updated testing, credentialing processes).
	Claims 8-14 are directed to the system for performing the method of claims 1-7.  Since Mercury et al teaches a system for badge credential management, the same art and rationale apply.
Claims 15-20 are directed to the computer program product for performing the method of claims 1-7.  Since Mercury et al teaches a computer program product for badge credential management, the same art and rationale apply.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brock, US 2016/0080362 – generates user and badge recommendations 
Malin et al, US 2014/0353369 – method for displaying digital badge information to ascertain proficiency information of members

Johnson et al, US 2018/0293373 – system for generating and validating certified electronic credentials
Cicio, Jr., US 2019/0122161 – skill-based and competency assessment system and method; a user skills passport is credentialed (digital badged) and is controlled by the individual
Mercury et al, US 2017/0277872 – generation, management and tracking of digital credentials. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736.  The examiner can normally be reached on M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683